DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II, claims 11-13, 18 and 19 in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to state why the species are patentably distinct and it would not be a serious burden upon the examiner to examine all of the claims in this application.  
This is not found persuasive because the species are independent and distinct as shown below:
Species I (claims 8-10): Figs. 8-11 show a basic light-adjusting glass 10 comprising a first protective glass and a second protective glass 
Species II (claims 11-13, 18 and 19): Fig. 13 shows a basic light-adjusting structure 10 without protective glasses, and a functional light-adjusting structure 20 formed on top of the basic light-adjusting structure 10 and comprising a second liquid crystal layer which is configured to rotate under an electric filed so that the functional light-adjusting structure is in a foggy state
Species III (claim 14): Fig. 14 shows a basic light-adjusting structure 10 without protective glasses, and a functional light-adjusting structure 20 formed on top of the basic light-adjusting structure 10 and comprising a second liquid crystal layer which comprises color dye liquid crystals and is configured to rotate under an electric field so as to control a transmittance of light with the same color as the color dye liquid crystals in rays incident on the functional light-adjusting structure 20.
Species IV (claim 15): Fig. 15 shows a basic light-adjusting structure 10 without protective glasses, and a functional light-adjusting structure 20 formed on top of the basic light-adjusting structure 10 and comprising a second liquid crystal layer which is configured to rotate so that the functional light-adjusting structure 20 displays pictures
Species V (claims 16 and 17): Fig. 16 shows a basic light-adjusting structure 10 without protective glasses, and a functional light-adjusting structure 20 formed on top of the basic light-adjusting structure 10 and comprising a second liquid crystal layer which comprises bistable liquid crystal molecules and is configured to rotate to reflect light in a predetermined waveband.
Thus, the species are independent or patentably distinct because the claims to the different species do not overlap in scope, and recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Further, there is a search and/or examination burden for the patentably distinct species as set forth above because the species have acquired a separate status in the art due to their recognized divergent subject matter as well as require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-7, 11-13 and 18-20 are considered in this office action, and claims 8-10 and 14-17 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa et al. (Ichikawa, WO 2019/097935).
Re Claim 1: As shown in Figs. 3 and 4, Ichikawa discloses a light-adjusting glass, comprising a basic light-adjusting structure 24 and a reflective polarizer 26;
wherein the basic light-adjusting structure 24 comprises a first substrate 24B, a second substrate 24A and a first liquid crystal layer 24D, wherein the first substrate 24B and the second substrate 24A are opposite to each other, and the first liquid crystal layer 24D is between the first substrate 24B and the second substrate 24A; the first liquid crystal layer 24D is configured to rotate under an electric field between the first substrate 24B and the second substrate 24A so as to control transmittance of light (Fig. 4)[0022-0023]; and
the reflective polarizer 26 is on a side of the first substrate 24B distal to the first liquid crystal layer 24D. 
Re Claim 20: As shown in Fig. 1, Ichikawa discloses a glass module 10, comprising the light-adjusting glass of claim 1 [0011-0014].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa, WO 2019/097935) in view of Kim et al. (Kim, US 2016/0026026).
Re Claim 2: The light-adjusting glass of claim 1:
Ichikawa discloses the first liquid crystal layer comprising base liquid crystal molecules [0016]. Ichikawa does not disclose the first liquid crystal layer comprises dichroic dye molecules.
As shown in Figs. 2 and 3, Kim discloses a light-adjusting glass comprising a liquid crystal layer 140, wherein the first liquid crystal layer 140 comprises base liquid crystal molecules 141 and dichroic dye molecules 142 to absorb light of predetermined wavelengths [0075].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a first liquid crystal layer comprising base liquid crystal molecules and dichroic dye molecules in order to absorb light of predetermined wavelengths
Re Claim 3: The light-adjusting glass of claim 1, wherein, as shown in Fig. 15, Kim discloses the first substrate comprises a first base 810, a first electrode 820 on a side of the first base 810 proximal to the first liquid crystal layer 840; the second substrate comprises a second base 870 and a second electrode 860 on a side of the second base 870 proximal to the first liquid crystal layer 840; wherein
the first electrode 820 and the second electrode 860 are both plate-shaped electrodes [0185].
Re Claim 4: The light-adjusting glass of claim 1, wherein, as shown in Fig. 2, the first substrate comprises a first base 110, a first electrode 120 on a side of the first base 110 proximal to the first liquid crystal layer 140; the second substrate comprises a second base 170 and a second electrode 160 on a side of the second base 170 proximal to the first liquid crystal layer 140; wherein
the second electrode 160 is a plate-shaped electrode, and the first electrode 120 is a strip-shaped electrode.
Re claim 11: The light-adjusting glass of claim 1:
As shown in Fig. 18 of Kim, the light-adjusting glass comprises a basic light-adjusting structure 1000a (such as 100 in Fig. 2, or 400 in Fig. 11A, or 800 in Fig. 15) and a functional light-adjusting structure 1000b which is on a layer of the second substrate distal to the liquid crystal layer.
Kim discloses that the functional light-adjusting structure 1000b may be realized as any one of the light-adjusting structure 100-800 [0219].
Accordingly, as shown in Figs. 4A and 4B, wherein the functional light-adjusting structure 100 comprises a third substrate 110, a fourth substrate 170 and a second liquid crystal layer 140, wherein the third substrate 110 and the fourth substrate 170 are opposite to each other, and the second liquid crystal layer 140 is between the third substrate 110 and the fourth substrate 170; the second liquid crystal layer 140 is configured to rotate under an electric field between the third substrate 110 and the fourth substrate 170, so that the functional light-adjusting structure 100 is in a foggy state (light shielding mode) [0092].
 Re Claim 12: The light-adjusting glass of claim 11:
As shown in Fig. 11A, Kim discloses the second liquid crystal layer of the functional light-adjusting glass 400 comprises the liquid crystals 441, dichroic dyes and polymer networks 445 [0129-131]. Accordingly, it is obvious that the second liquid crystal comprises PNLC (or PDLC).
Re Claim 13: The light-adjusting glass of claim 12, wherein the second liquid crystal layer comprises a reverse type PNLC as shown in Figs. 3B and 4A [0087-0090 and 0132].
Re Claim 18: The light-adjusting glass of claim 11:
As shown in Fig. 18 of Kim, it is obvious that the second substrate comprises a second base and a second electrode on a side of the second base proximal to the first liquid crystal layer; and the second base is adhered to the third base by an inter-substrate adhesive layer 1300.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa, WO 2019/097935) in view of Kim et al. (Kim, US 2016/0026026) as applied to claim 3 above, and further in view of Hao et al. (Hao, US 2012/0039089).
Re Claim 5: The light-adjusting glass of claim 3: 
Ichikawa as modified in view of Kim does not disclose that the first base is adhered to the reflective polarizer by a reflective adhesive layer.
As shown in Fig. 4A, Hao discloses a display system 400 in which the reflective polarizer 430 is adhered to the liquid crystal panel by an optical adhesive layer 420 [0086], wherein the optical adhesive layer is substantially optically diffusive in order to scatter the light [0076].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an optical adhesive layer as a reflective adhesive layer to adhere the first base to the reflective polarizer for scattering the light.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa, WO 2019/097935) in view of Iijima (US 6,124,905).
Re claim 7: The light-adjusting glass of claim 1:
Ichikawa does not suggest the reflective polarizer has a thickness of 150 micrometers or less. 
As shown in Fig. 4, Iijama discloses a display device 10 comprising a reflective polarizer 40 is glued onto a substrate 22 and has a thickness within a range of 50 to 200 micrometers (col. 9, lines 43-56). This meets the claimed thickness of 150 micrometers or less.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a reflective polarizer having a thickness of 150 micrometers or less in order to present a a reflective display mode as well as a transmissive display mode (col. 2, lines 58-67).
Re Claim 6: The light-adjusting glass of claim 1: 
Ichikawa as modified in view of Iijima does not suggest the reflective polarizer comprises any one of APF, DBEF, DLRP. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select one of APF, DBEF, DLRP for the reflective polarizer, since it has been held within the general skill of a worker in the art to select a commonly used reflective polarizer on the basis of its suitability for an intended application. In re Leshin, 125 USPQ 416.
Claims 2, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa, WO 2019/097935) in view of Hayashi et al. (Hayashi, US 2008/0094551).
Re Claim 2: The light-adjusting glass of claim 1:
Ichikawa discloses the first liquid crystal layer comprising base liquid crystal molecules [0016]. Ichikawa does not disclose the first liquid crystal layer comprises dichroic dye molecules.
As shown in Figs. 1A and 1B, Hayashi discloses a light-adjusting glass 100 comprising a liquid crystal layer 10, wherein the first liquid crystal layer 10 comprises base liquid crystal molecules 12 and dichroic dye molecules 14 to absorb the backscattered light to make the light modulating material colored [0044-0045].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a first liquid crystal layer comprising base liquid crystal molecules and dichroic dye molecules in order to absorb the backscattered light to make the light modulating material colored.
Re Claim 11: The light-adjusting glass of claim 1:
As shown in Fig. 3, Hayashi discloses a light-adjusting glass comprises a basic light-adjusting structure (comprising first liquid crystal layer 10, first (lower) substrate 310, and second (upper) substrate 310) and a functional light-adjusting structure (comprising second liquid crystal layer 20) which is on a layer of the second substrate 310 distal to the liquid crystal layer 10,
wherein the functional light-adjusting structure comprises a third (lower) substrate 312, a fourth (upper) substrate 312 and a second liquid crystal layer 20, wherein the third substrate and the fourth substrate are opposite to each other, and the second liquid crystal layer 20 is between the third substrate and the fourth substrate; the second liquid crystal layer 20 is configured to rotate under an electric field between the third substrate and the fourth substrate (Fig. 1B)[0042], so that the functional light-adjusting structure is in a foggy state (light shielding mode) [0045].
 Re Claim 12: The light-adjusting glass of claim 11, wherein Hayashi discloses that the second liquid crystal layer 20 comprises PNLC or PDLC [0150].
Re Claim 13: The light-adjusting glass of claim 12, wherein, as shown in Figs. 1A and 1B of Hayashi, the second liquid crystal layer 20 comprises a reverse type PNLC [0041-0042].
Re Claim 18: The light-adjusting glass of claim 11:
As shown in Fig. 3, Hayashi discloses that the second substrate 310 comprises a second base and a second electrode on a side of the second base proximal to the first liquid crystal layer 10 [0189-0190]; and the second base 310 is adhered to the third base 312 by an inter-substrate adhesive layer 42 [0185-0186].
Re Claim 19: The light-adjusting glass of claim 11, wherein, as shown in Fig. 2, the second substrate comprises a second base 40 and a second electrode on a side of the second base proximal to the first liquid crystal layer 10; and the second base and the third base are shared as a single piece 40 [0182-0183 and 0189-0190].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday 0 Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 18, 2022